Brace, P. J.
This is an action for personal injuries in which the plaintiff obtained judgment in the court below for $900, and the defendant appeals.
The plaintiff was injured at the same time, at the same place, and under the same circumstances as was her sister Louisa Meiners, in whose case (7042) an opinion is handed down at the present delivery (ante, p. 274). The rulings of the court were substantially the same in this, as in that case, and the evidence substantially the same, except that in this case there was no evidence of the extension of Papin street by the city by condemnation proceedings over the Munchow property. But, as we have seen, as appears by the opinion in that case, that without this there was ample evidence that that part of Papin street where the injury was received was at the time thereof an open, public, traveled street of the city, which the city was charged with the duty of keeping in a reasonably safé condition for such travel, the want of that particular evidence in this ease can not change the result. The judgment is affirmed.
All concur.